The Clorox Company Supplemental Information – Volume Growth % Change vs. Prior Year Reportable Segments FY09 FY10 Major Drivers of Change Q1 Q2 Q3 Q4 FY Q1 Q2 Q3 Q4 FY Cleaning -3% -7% -6% -4% -5% 4% 8% 1% 1% 3% Q4 increase primarily due to increased merchandising of Armor All ® auto care products and Pine-Sol® cleaner, offset by lower shipments of Clorox® disinfecting products. Household 3% -10% -7% -3% -4% -7% 0% 4% 1% -1% Q4 increase mainly due to increased merchandising of Kingsford® charcoal. Lifestyle (1) 35% 31% 4% 3% 16% 4% 12% 8% 10% 8% Q4 increase primarily due to increased shipments of Hidden Valley® bottled salad dressings and Burt’s Bees® natural personal care products. International (1) 4% 3% 2% 0% 2% 3% 1% 3% 0% 2% Q4 increase primarily due to increased shipments of disinfecting and fragrance cleaning products, offset by lower shipments of Glad® products. Total Company 4% -1% -3% -2% -1% 1% 5% 3% 2% 3% Supplemental Information – Sales Growth % Change vs. Prior Year Reportable Segments FY09 FY10 Major Drivers of Change Q1 Q2 Q3 Q4 FY Q1 Q2 Q3 Q4 FY Cleaning 4% -1% 1% 0% 1% 3% 3% -4% -1% 0% Q4 variance between changes in volume and sales was primarily driven by unfavorable product mix. Household 11% -2% -1% 0% 2% -11% -6% 0% 0% -4% Q4 variance between changes in volume and sales was due to price decreases on Glad® trash bags and cat litter, and higher trade-promotion spending. Lifestyle (1) 45% 37% 5% 7% 20% 3% 10% 5% 7% 6% Q4 variance between changes in volume and sales was due to higher trade-promotion spending and unfavorable product mix. International (1) 10% -4% -4% -3% -1% 4% 21% 9% 2% 9% Q4 variance between changes in volume and sales was due to the benefit of price increases, partially offset by the impact of unfavorable foreign currencies. Total Company 12% 3% 0% 0% 3% -1% 5% 1% 1% 2% (1) Lifestyle includes results of the worldwide Burt’s Bees business. International includes Canadian results. The Clorox Company Earnings Before Interest and Taxes (EBIT), Earnings Before Interest, Taxes, Depreciation and Amortization (EBITDA) (1) Reconciliation schedule of earnings before income taxes to EBIT and EBITDA Dollars in millions and percentages based on rounded numbers FY 2008 FY 2009 FY 2010 FY Q1 Q2 Q3 Q4 FY Q1 Q2 Q3 Q4 FY 6/30/08 9/30/08 12/31/08 3/31/09 6/30/09 6/30/09 9/30/09 12/31/09 3/31/10 6/30/10 6/30/10 Earnings before income taxes $ 693 $ 186 $ 131 $ 233 $ 261 $ 811 $ 244 $ 163 $ 243 $ 275 $ 925 Interest income (12 ) (1 ) (1 ) (1 ) (1 ) (4 ) (1 ) (1 ) - (1 ) (3 ) Interest expense 168 42 44 39 36 161 36 37 34 32 139 EBIT (2) 849 227 174 271 296 968 279 199 277 306 1,061 EBIT margin (2) 16.1 % 16.4 % 14.3 % 20.1 % 19.7 % 17.8 % 20.3 % 15.6 % 20.3 % 20.2 % 19.2 % Depreciation and amortization 205 47 46 49 48 190 48 47 44 46 185 EBITDA (3) $ 1,054 $ 274 $ 220 $ 320 $ 344 $ 1,158 $ 327 $ 246 $ 321 $ 352 $ 1,246 EBITDA margin (3) 20.0 % 19.8 % 18.1 % 23.7 % 22.9 % 21.2 % 23.8 % 19.2 % 23.5 % 23.2 % 22.5 % Net sales $ 5,273 $ 1,384 $ 1,216 $ 1,350 $ 1,500 $ 5,450 $ 1,372 $ 1,279 $ 1,366 $ 1,517 $ 5,534 Debt to EBITDA (4) 3.3 2.7 2.2 Total debt (5) $ 3,475 $ 3,149 $ 2,795 (1) In accordance with SEC's Regulation G, this schedule provides the definition of certain non-GAAP measures and the reconciliation to the most closely related GAAP measure. Management believes the presentation of EBIT, EBIT margin, EBITDA and EBITDA margin provides additional useful information to investors about current trends in the business. (2) EBIT (a non-GAAP measure) represents earnings before income taxes (a GAAP measure), excluding interest income and interest expense, as reported above. EBIT margin is a measure of EBIT as a percentage of net sales. (3) EBITDA (a non-GAAP measure) represents earnings before income taxes (a GAAP measure), excluding interest income, interest expense, depreciation and amortization, as reported above. EBITDA margin is a measure of EBITDA as a percentage of net sales. (4) Debt to EBITDA (a non-GAAP measure) represents total debt divided by EBITDA. (5) Totaldebt represents the sum of notes and loans payable, current maturities of long-term debt, and long-term debt. The Clorox Company Supplemental Information – Balance Sheet (Unaudited) As of June 30, 2010 Working Capital Update Q4 FY 2010 FY 2009 Change Days (5) Days (5) ($ millions) ($ millions) ($ millions) FY 2010 FY 2009 Change Receivables, net $544 $486 +$58 33 28 +5 day Inventories, net $367 $366 +$1 42 43 -1 day Accounts payable (1) $410 $381 +$29 43 42 +1 day Accrued liabilities $492 $472 +$20 Total WC (2) $61 $35 +$26 Total WC % net sales (3) 1.0 % 0.6 % Average WC (2) $136 $86 +$50 Average WC % net sales (4) 2.2 % 1.4 % Receivables increased primarily due to the change in auto customer payment terms and the timing of merchandising events in the quarter. Accounts payable increased mainly due to an increase in capital expenditures and the timing of inventory purchases during the quarter. Accrued liabilities increased mainly due to an increase in employee benefit accruals primarily related to a change in the timing of salary payments and an increase in incentive compensation. Supplemental Information – Cash Flow (Unaudited) For the quarter and year ended June 30, 2010 Capital expenditures for the fourth quarter were $92 million (full year $203 million) Depreciation and amortization for the fourth quarter was $46 million (full year $185 million) Cash provided by operations Net cash provided by operations in the fourth quarter was $376 million, compared with $315 million provided by operations in the year-ago quarter. Higher net cash provided by operations in the current quarter was primarily due to changes in working capital versus the prior quarter. (1) Days of accounts payable is calculated as follows: average accounts payable / [(cost of products sold + change in inventory) / 90]. (2) Working capital (WC) is defined in this context as current assets minus current liabilities excluding cash and short-term debt, based on end of period balances. Average working capital represents a two-point average of working capital. (3) Represents working capital at the end of the period divided by annualized net sales (current quarter net sales x 4). (4) Represents a two-point average of working capital divided by annualized net sales (current quarter net sales x 4). (5) Days calculations based on a two-point average. The Clorox Company Supplemental Information – Gross Margin Drivers The table below provides details on the drivers of gross margin change versus the prior year. Driver Gross Margin Change vs. Prior Year (basis points) FY08 FY09 FY10 FY Q1 Q2 Q3 Q4 FY Q1 Q2 Q3 Q4 FY Cost Savings +170 +200 +210 +240 +230 +220 +170 +160 +170 +220 +180 Price Changes +80 +230 +350 +310 +250 +280 +170 +80 +60 +60 +90 Market Movement (commodities) -270 -460 -450 0 +160 -170 +240 +300 -120 -260 +30 Manufacturing & Logistics (1) -110 -250 -120 -90 -150 -160 -40 -80 0 -30 -30 All other (2) -60 +80 -30 +90 -120 +10 -90 -70 -120 -90 -90 Change vs prior year -190 -200 -40 +550 +370 +180 +450 +390 -10 -100 +180 (1) “Manufacturing & logistics” includes the change in the cost of diesel fuel. (2) “All other” includes all other drivers of gross margin change, which are usually of an immaterial nature. Examples of drivers included: volume change, trade and consumer spending, restructuring and acquisition-related costs, foreign currency, etc. If a driver included in all other is deemed to be material in a given period, it will be disclosed as part of the company’s earnings release. The Clorox Company Economic Profit (Unaudited) Reconciliation schedule of earnings from continuing operations before income taxes to economic profit (EP) Dollars in millions and all calculations on a rounded basis FY10 FY09 FY08 FY07 Earnings from continuing operations before income taxes $ 925 $ 811 $ 693 $ 743 Non-cash restructuring-related and asset impairment costs (2) 4 10 48 4 Interest expense (3) 139 161 168 113 Earnings from continuing operations before income taxes, non-cash restructuring-related and asset impairment costs, and interest expense $ 1,068 $ 982 $ 909 $ 860 Adjusted after tax profit (4) $ 697 $ 650 $ 604 $ 574 Average capital employed (5) $ 2,928 $ 3,045 $ 2,680 $ 2,165 Capital charge (6) 264 274 241 195 Economic profit(7) (Adjusted after tax profit less capital charge) $ 433 $ 376 $ 363 $ 379 % change over prior year +15.2 % +3.6 % -4.2 % (1) In accordance with SEC's Regulation G, this schedule provides the definition of a non-GAAP measure and the reconciliation to the most closely related GAAP measure. Management believes the presentation of economic profit (EP) provides additional information to investors about current trends in the business. EP is used by management to evaluate business performance and was taken into account in determining management’s incentive compensation and the Company’s contribution to employee profit sharing plans in fiscal year 2010. EP represents profit generated over and above the cost of paying for assets used by the business to generate that profit. (2) Non-cash restructuring-related and asset impairment costs are added back to earnings and adjusted capital employed to more closely reflect cash earnings and the total capital investment used to generate those earnings. (3) Interest expense is added back to earnings because it is included as a component of the capital charge. (4) Adjusted after tax profit represents earnings from continuing operations before income taxes, non-cash restructuring-related and asset impairment costs, and interest expense, after tax. The tax rate applied is the effective tax rate on continuing operations which was 34.8%, 33.8%, 33.6%, and 33.2% in fiscal years 2010, 2009, 2008, and 2007, respectively. (5) Total capital employed represents total assets less non-interest bearing liabilities. Adjusted capital employed represents total capital employed adjusted to add back current year non-cash restructuring-related and asset impairment costs. Average capital employed represents a two-point average of adjusted capital employed for the current year and total capital employed for the prior year, based on year-end balances. See below for details of the average capital employed calculation: FY10 FY09 FY08 FY07 FY06 Total assets $ 4,555 $ 4,576 $ 4,712 $ 3,581 $ 3,521 Less: Accounts payable 410 381 418 329 329 Accrued liabilities 492 472 440 507 474 Income taxes payable 74 86 52 17 19 Other liabilities 677 640 632 516 547 Deferred income taxes 24 23 65 5 34 Non-interest bearing liabilities 1,677 1,602 1,607 1,374 1,403 Total capital employed 2,878 2,974 3,105 2,207 $ 2,118 Non-cash restructuring-related and asset impairment costs 4 10 48 4 Adjusted capital employed $ 2,882 $ 2,984 $ 3,153 $ 2,211 Average capital employed $ 2,928 $ 3,045 $ 2,680 $ 2,165 (6) Capital charge represents average capital employed multiplied by the weighted-average cost of capital. The weighted-average cost of capital used to calculate capital charge was 9% for all fiscal years presented. (7) EP represents earnings from continuing operations before income taxes, non-cash restructuring-related and asset impairment costs, and interest expense, after tax, less a capital charge (as defined above). The Clorox Company Return on Invested Capital (Unaudited) (1) Reconciliation of earnings from continuing operations before income taxes to return on invested capital (ROIC) Dollars in millions and all calculations on a rounded basis FY10 FY09 FY08 FY07 FY06 Earnings from continuing operations before income taxes $ 925 $ 811 $ 693 $ 743 $ 653 Restructuring and asset impairment costs (2) 4 20 36 13 1 Interest expense (3) 139 161 168 113 127 Earnings from continuing operations before income taxes, restructuring and asset impairment costs, and interest expense $ 1,068 $ 992 $ 897 $ 869 $ 781 Adjusted after tax profit (4) $ 696 $ 657 $ 596 $ 580 $ 530 Adjusted average invested capital (5) $ 3,049 $ 3,019 $ 2,805 $ 2,189 $ 2,095 Return on invested capital (6) 22.8% 21.8% 21.2% 26.5% 25.3% (1) In accordance with SEC's Regulation G, this schedule provides the definition of a non-GAAP measure and the reconciliation to the most closely related GAAP measure. Management believes the presentation of return on invested capital (ROIC) provides additional information to investors about current trends in the business. ROIC is a measure of how effectively the company allocates capital. Beginning with fiscal year 2008, the company adopted a simplified ROIC calculation (see definition below). (2) Restructuring and asset impairment costs are added back to earnings and average invested capital to more closely reflect operating results. (3) Interest expense is added back to earnings because it is factored in debt, a component of average invested capital (as defined below). (4) Adjusted after tax profit represents earnings from continuing operations before income taxes, restructuring and asset impairment costs, and interest expense; after tax. The tax rate applied is the effective tax rate on continuing operations, which was 34.8%, 33.8%, 33.6%, 33.2% and 32.1% in fiscal years 2010, 2009, 2008, 2007, and 2006, respectively. (5) Average invested capital represents a five quarter average of debt and equity. Adjusted average invested capital represents average invested capital adjusted to add back a five quarter average of cumulative, current-year after-tax restructuring and asset impairment costs. See below for details of the adjusted average invested capital calculation: (amounts shown below are five quarter averages) FY10 FY09 FY08 FY07 FY06 Debt $ 3,033 $ 3,338 $ 3,161 $ 2,181 $ 2,533 Equity 14 (324 ) (372 ) 4 (439 ) Average invested capital 3,047 3,014 2,789 2,185 2,094 Cumulative after-tax restructuring and asset impairment costs 2 5 16 4 1 Adjusted average invested capital $ 3,049 $ 3,019 $ 2,805 $ 2,189 $ 2,095 (6) ROIC is calculated as earnings from continuing operations before income taxes, excluding restructuring and asset impairment costs and interest expense, computed on an after-tax basis as a percentage of adjusted average invested capital (as defined above). The Clorox Company Updated: 8-3-10 U.S. Pricing Actions from CY2008 - CY2010 Brand / Product Average Price Change Effective Date Home Care Pine-Sol® cleaners +13% May 2008 Clorox Clean-Up® cleaners +8% August 2008 Formula 409®, Tilex®, and Clorox® Disinfecting Bathroom cleaners +12% August 2008 Liquid-Plumr® products +9% August 2008 Clorox® Toilet Bowl Cleaner and Clorox® ToiletWandTM products +8 to +13% August 2008 Green Works® cleaners -7 to -21% May 2010 Laundry Clorox® liquid bleach +10% August 2008 Green Works® liquid detergent approx. -30% May 2010 Glad Glad® trash bags (rescinded May 2009) +7% February 2008 GladWare® disposable containers (rescinded April 2009) +7% February 2008 Glad® trash bags (rescinded December 2008) +10% October 2008 Glad® trash bags -10% December2008 GladWare® disposable containers -7% April2009 Glad® trash bags -7% May2009 Glad® trash bags +5% August2010 Litter Cat litter +7 to +8% August 2008 Cat litter -8 to -9% March 2010 Food Hidden Valley Ranch® salad dressing +7% August 2008 Charcoal Charcoal +6% January 2008 Charcoal and lighter fluid +7 to +16% January 2009 Auto Armor All® and STP® auto-care products +5 to +7% January 2008 Armor All® and STP® auto-care products +5 to +10% January 2009 Armor All® and STP® auto-care products (rollback) -3 to -15% December Notes: Individual SKUs vary within the range. This communication reflects pricing actions on primary items.
